Per Curiam,
The defendant applied for rule to open judgment, which rule was granted by the court below. On the hearing of the rule testimony was submitted on the part of the defendant, to *559which no answer was made by the nse party. Upon dne consideration of the testimony the rule was made absolute. As the use party, on the trial of the case- before a jury, has a full opportunity to meet the defense opposed to his claim, and declined to meet it on the hearing of the rule, he has no cause to complain. We are not prepared to say that there is no merit in the defense set up by the defendant. • - ■
Judgment affirmed.